DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting - STATUTORY
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,803,429. This is a statutory double patenting rejection.


In the ‘429 patent, the applicant uses the language “network connection… unavailable” in several places where in the instant claims, the applicant uses the language “network connection… lost”

These mean exactly the same thing. In both instances, the connection has become offline temporarily and can go back online. There is no discernable difference in meaning.

The instant claims employ the language “based on determining that the first transaction request received via the at least one user interface presented by the cash recycler system corresponds to a request to receive a deposit loaded from a cash register till” while the corresponding language in the patent is “based on determining that the first transaction request received via the at least one user interface presented by the cash recycler system corresponds to a deposit loaded from a cash register till”

This difference appears to the examiner to be an issue merely of a minor grammar adjustment. It doesn’t seem to affect the scope of the claim in any way.


Double Patenting - NONSTATUTORY
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10410186. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover the central inventive subject matter of a cash recycler designed to continue to operate when offline by recording transactions for later processing during an online mode, where deposit transactions are generally allowed and withdrawal transactions are permitted based on various predefined thresholds not being exceeded.
All of the claim limitations including dependent claim limitations are either fully contained in the claim limitations of the '960 patent or are obvious variants thereof.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 9,098,960. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover .
All of the claim limitations including dependent claim limitations are either fully contained in the claim limitations of the '960 patent or are obvious variants thereof.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of U.S. Patent No. 9,547,848. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover the central inventive subject matter of a cash recycler designed to continue to operate when offline by recording transactions for later processing during an online mode, where deposit transactions are generally allowed and withdrawal transactions are permitted based on various predefined thresholds not being exceeded.
All of the claim limitations including dependent claim limitations are either fully contained in the claim limitations of the '848 patent or are obvious variants thereof.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 9971997. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover the central inventive subject matter of a cash recycler designed to continue to operate when offline by recording transactions for later processing during an online mode, where deposit 
All of the claim limitations including dependent claim limitations are either fully contained in the claim limitations of the ‘997 patent or are obvious variants thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DANIEL A HESS/Primary Examiner, Art Unit 2876